366 S.E.2d 441 (1988)
322 N.C. 107
HOME ELECTRIC CO. OF LENOIR, INC., a North Carolina Corporation, Plaintiff,
v.
HALL AND UNDERDOWN HEATING AND AIR CONDITIONING COMPANY, a North Carolina partnership, Defendants.
No. 487PA87.
Supreme Court of North Carolina.
April 6, 1988.
Delk, Swanson & Einstein by Joseph C. Delk, III, David A. Swanson, and Edwin S. Hartshorn, III, Lenoir, for plaintiff-appellant.
Whisnant, Simmons, Groome, Tuttle & Pike by H. Houston Groome, Jr. and Vanessa Barlow, Lenoir, for defendant-appellee.
Miller, Johnston, Taylor & Allison by Steele B. Windle, James W. Allison and John B. Taylor, Charlotte, for The Associated General Contractors of America, Carolinas Branch, amicus curiae.
Foster, Conner, Robson & Gumbiner, P.A. by Eric C. Rowe, Allen Holt Gwyn and Richard D. Conner, Greensboro, for American Subcontractors Ass'n. of The Carolinas, Inc., amicus curiae.
PER CURIAM.
AFFIRMED.